EXHIBIT FIRST SUPPLEMENTAL INDENTURE FIRSTENERGY NUCLEAR GENERATION CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee Dated as of June 15, 2009 Providing among other things for First Mortgage Bonds, Guarantee SeriesA of 2009 due 2033 First Mortgage Bonds, Guarantee SeriesB of 2009 due 2011 First Mortgage Bonds, Collateral SeriesA of 2009 due 2010 First Mortgage Bonds, Collateral SeriesB of 2009 due 2010 First Mortgage Bonds, Collateral SeriesC of 2009 due 2010 First Mortgage Bonds, Collateral SeriesD of 2009 due 2010 First Mortgage Bonds, Collateral SeriesE of 2009 due 2010 First Mortgage Bonds, Collateral SeriesF of 2009 due 2011 First Mortgage Bonds, Collateral SeriesG of 2009 due 2011 Supplemental to Open-End Mortgage, General Mortgage Indenture and Deed of Trust, Dated as of June 1, 2009 THIS FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of June 15, 2009, between FIRSTENERGY NUCLEAR GENERATION CORP., a corporation organized and existing under the laws of the
